Judge ORR
concurring.
I concur with the majority opinion that defendant was not unconstitutionally seized when the bus on which he was a passenger was subjected to an investigatory stop by law enforcement officials. See State v. Christie, 96 N.C. App. 178, 385 S.E.2d 181 (1989); State v. Turner, 94 N.C. App. 584, 380 S.E.2d 619, appeal dismissed and disc, review denied, 325 N.C. 549, 385 S.E.2d 508 (1989).
*298I further concur in the result with the majority opinion that defendant did not have a reasonable expectation of privacy in the suitcase searched by law enforcement officers. I find that defendant waived any reasonable expectation of privacy he had in the suitcase when he verbally denied ownership or control of the suitcase when specifically asked by the law enforcement officers. See, generally, California v. Greenwood, 486 U.S. 35, 108 S.Ct. 1625, 100 L.Ed.2d 30 (1988); United States v. Tolbert, 692 F.2d 1041 (6th Cir. 1982).
The line of cases addressing this issue and cited by defendant and the State indicate, however, that there must be some affirmative statement or action by a defendant to disclaim a piece of property before it may be considered abandoned property and, therefore, opened and searched for contraband. For example, I do not believe that the search in the case before us would have been constitutionally permissible if the police officer had held the suitcase up before all of the passengers and asked if anyone on the bus owned it. If no one affirmatively denied ownership of the suitcase, it would not become immediately abandoned for search and seizure purposes. To hold otherwise would mean that any piece of luggage not claimed immediately becomes “abandoned” and subject to search and seizure.
The law is clear on this issue. When a person does not clearly disclaim ownership of property, or if a person maintains possession of a suitcase while denying ownership, the officer should not consider the suitcase or other property abandoned. United States v. Sanders, 719 F.2d 882 (6th Cir. 1983); State v. Casey, 59 N.C. App. 99, 296 S.E.2d 473 (1982).
The key element in the case sub judice that made the search constitutionally permissible was defendant’s affirmative statement that the suitcase was not his. At that point, defendant no longer had a reasonable expectation of privacy in the suitcase, and cannot now assert an expectation of privacy after the fact.